         Case 3:19-cv-00014-LPR Document 54 Filed 08/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BILLY RAY KENDRICK, Husband
AND NITA KENDRICK, Wife                                                             PLAINTIFFS

v.                               Case No: 3:19-cv-00014-LPR

WRIGHT MEDICAL TECHNOLOGY, INC.
AND JOHN DOES, Nos. 1–5                                                            DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order filed today, it is CONSIDERED, ORDERED, and ADJUDGED that

judgment is entered in favor of Wright Medical Technology, Inc. on all claims asserted against it;

and that all claims against John Does, Nos. 1–5 are dismissed without prejudice.

       IT IS SO ADJUDGED this 10th day of August 2021.



                                                    _________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
